DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the documents received on 06/18/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
one or more supports" in line 5.  This is a double inclusion of the supports of line 2.
Claim 3 recites the limitation "a respective compensating device" in line 2.  This is a double inclusion of the compensating device of claim 1. Additionally the claims is unclear if there is one or at least one compensating device.
Claim 5 recites the limitation "the positioning element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted at --the at least one positioning element--.
Claim 6 recites the limitation "the stop element" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted at --the at least one stop element--.
Claim 6 recites the limitation "the stop element" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The claim will be interpreted at --the at least one stop element--.
Claim 6 recites the limitation "such positioning element" in line 5.  This is a double inclusion of the positioning element of at least line 3.  The claim will be interpreted at --the positioning element--.
Claim 7 recites the limitation "a longitudinal tract of said film strips" in line 36.  This is a double inclusion of the previously claim longitudinal tract.  The claim will be interpreted as --the longitudinal tract of said film strips--. 
Claim 8 recites the limitation "a compensating device" in line 9.  This is a double inclusion of the previously claimed compensating device. Appropriate correction required.  
Claim 9 recites the limitation "said command member" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 9 recites the limitation "said first and second gripping portions" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  

Claim 11 recites the limitation "at least one stop element" in line 2.  This is a double inclusion of the previously claimed at least one stop element. Appropriate correction required.  
Claim 14 recites the limitation "said film strips" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 18 recites the limitation "the stop element" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 19 recites the limitation "the compensating step" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 19 recites the limitation "an intermediate condition" in line 14.  This is a double inclusion of the previously claimed intermediate condition of the positioning element. Appropriate correction required.  
Claim 20 recites the limitation "the compensating step" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 20 recites the limitation "a tensioning action" in line 7.  This is a double inclusion of the previously claimed tensioning action. Appropriate correction required.  
Claim 21 recites the limitation "the compensating step" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  
Claim 21 recites the limitation "a tensioning action" in both lines 7 and 10.  This is a double inclusion of the previously claimed tensioning action. Appropriate correction required.  
Claim 21 recites the limitation "the positioning element" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction required.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
In regards to claim 14. Garwood discloses a method of packaging a product (abstract), said method comprising: moving one or more supports (at least 104, 118, 122, 120 see paragraph 44) on which at least one respective product is placed (see at least paragraph 32), along a predetermined advancement path (conveyor 102), to a packaging station (100), receiving a continuous plastic film (106) continuous at a longitudinally cutting unit (124 see paragraph 44), exerting a tensioning action (paragraph 33 tension applied by gripper chains 110) on one or more portions of said film strips disposed between said longitudinally cutting unit and said packaging station (paragraph 33),  longitudinally cutting (see paragraph 44), in said longitudinally cutting unit, the continuous plastic film in order to form two or more film strips (see fig. 4 and paragraph 44), moving the film strips towards the packaging station, and making, inside the packaging station, one or more packages (the film strips cover each tray 118, 104, 122, 120 with a cover film while the tray contains an item inside the packaging station see at least paragraph 44).
In regards to claim 15. The method of claim 14, Garwood further discloses wherein exerting the tensioning action comprises exerting a differentiated tensioning action on each portion of said strips 
In regards to claim 22. The method of claim 14, Garwood further discloses wherein a compensating step is performed before transversally cutting the film strips in order to form the plurality of discrete sheets of film (see at least paragraph 33 and 44).
In regards to claim 23. The method of claim 14, Garwood further discloses wherein making one or more packages by fluid tightly coupling each of said discrete sheets of film to at least one respective support, comprises: tightly constraining each film sheet to at least a perimetral edge of a respective support (see at least paragraph 41), removing gas from a packaging chamber defined inside the packaging station (see at least paragraph 32), and extracting the packaged product from the packaging station (see at least paragraph 55).
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 16-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779.  The examiner can normally be reached on Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731